Gould, Associate Justice.
The plaintiff claimed title by *75virtue of a judgment in the District 'Court of Fayette county, on January 13, 1870, foreclosing a vendor’s hen in favor of plaintiff’s intestate against one Major Cook, and by virtue of a sheriff’s sale under said judgment or decree, had on April 5, 1870. The defendant in the present suit, who was not a party to the suit of foreclosure, claims that the sheriff’s sale was invalid and the sheriff’s deed void, because the sale was not made in accordance with the requirements of sec. 40 art. 12 of the Constitution as then in force. That section is as follows:
“All sales of landed property, made under decrees of courts in this State, shall be offered to bidders in lots of not less than ten nor more than forty acres,- except in towns or cities, including sales for taxes.”
It was admitted that the entire tract of 1,200 acres was sold in one body, and not in lots of not less than ten nor more than forty acres.
On August 13, 1870, an act was passed, the first section of which is almost identical with the Constitution, except that it in its terms applies to “all sales of landed property * * * hereafter made under the decrees of courts of this State.” (Paschal’s Dig., art. 7014.) The subsequent sections of this act,make it the duty of the court' rendering the decree to specify the size, shape, and quantity of the lots to be sold, and provided also that the court “may order the employment of a surveyor to divide the land and lay off the lots for sale.” (Acts of 1870, p. 78.) On May 8th, 1871, this act was amended, but not in any matter material to be noticed. (Paschal’s Dig., art. 7015, et seq.)
On' June 4,1873, the Legislature passed a joint resolution, proposing, amongst other amendments to the Constitution, to substitute for the. section cited a clause on an entirely different subject. This amendment wás finally adopted in January, 1874; and on April 6, 1874, the acts of August 13, 1870, and May 8,1871, were both repealed.
The acts referred to, indicate a legislative construction of *76the Constitution as 'intended to operate prospectively through future decrees, and as requiring action both by the Legislarture and the courts, to make it effective. The section of the Constitution under consideration does not seem to have been regarded by the Legislature as operating prbprio vigore, or as intended to render void future sales under decrees not made in accordance with its requirements. If this constitutional provision was founded on considerations of public policy outside of the interests of parties to suits, the legislative branch of the Government did nothing to extend it to execution sales; and in the case of Fisk v. Varnell, 39 Tex., 73, it was held by our predecessors not to “ apply to any other class of sales than sales for taxes and sales under judgments and decrees in rem.”
We are content to adopt a construction of this very singular and short-lived constitutional provision in harmony with that given it whilst in force, and hold that it did not operate to render void, or subject to be collaterally attacked by third parties, a-sale not actually made in lots of forty acres or less, or a decree not directing the sale to be so made.
This is the sole question presented for adjudication. The judgment accordingly is affirmed.
Aeeirmed.